233 S.W.3d 234 (2007)
John KIRSCH, et al., Appellants,
v.
Stanley SAKABU, et al., Respondents.
No. ED 89040.
Missouri Court of Appeals, Eastern District, Division One.
September 18, 2007.
Michael A. Gross, St. Louis, MO, for Appellant.
Russell F. Watters, St. Louis, MO, for Respondent.
Before KATHIANNE KNAUP CRANE, P.J., and ROBERT G. DOWD, JR., and KENNETH M. ROMINES, JJ.
Prior report: 2006 WL 4681263.

ORDER
PER CURIAM.
John Kirsch and Michelle Kirsch (collectively referred to as "Plaintiffs") appeal from the trial court's dismissal for lack of subject matter jurisdiction of their claims against Regency Construction Company, Lanny Corley ("Corley"), and Frank Gruchalla. Plaintiffs contend the trial court erred in granting the motion to dismiss for lack of subject matter jurisdiction as to Corley because the claims were not barred by the exclusivity of Missouri's Workers' Compensation Law and were within the court's jurisdiction because Corley's actions constituted "something more" than failing to satisfy Regency's duty to provide a reasonably safe workplace.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The trial court did not abuse its discretion in dismissing Plaintiffs' claims against Corley. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).